Citation Nr: 0523110	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  02-15 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar strain, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a right wrist 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for a right great 
toe disorder.

4.  Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to September 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The Board remanded this case back to 
the RO in April 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's service-connected lumbar strain is 
productive of minimal limitation of motion, no incapacitating 
episodes, and no painful motion or functional loss due to 
pain.

3.  The veteran's service-connected right wrist disorder is 
productive of limitation of motion of motion, no ankylosis, 
and no painful motion or functional loss due to pain.

4.  The veteran's right great toe disorder involves an 
actually painful joint with degenerative changes; however, no 
other objective symptoms are present.

5.  The veteran does not have a current diagnosis of 
bronchitis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5242 (2004); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for a right wrist disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2004).

3.  The criteria for a 10 percent evaluation for a right 
great toe disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5284 (2004).

4.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA examinations addressing his disorders.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued in May and July of 2004.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In these 
letters, the veteran was also advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

Here, the noted "duty to assist" letters were issued 
subsequent to the appealed rating decision.  However, these 
letters were issued pursuant to the Board's prior April 2004 
remand, and, as indicated above, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claims and assist him in 
developing relevant evidence.  Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



II.  Increased evaluation claims

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

B.  Lumbar strain

In a January 2000 rating decision, the RO granted service 
connection for lumbar strain in view of treatment for low 
back pain during service.  A zero percent evaluation was 
assigned, effective from October 1999.

During his December 2001 VA orthopedic examination, the 
veteran reported back pain and spasms.  The examination 
revealed no tenderness of the lumbar spine.  Range of motion 
findings included flexion to 90 degrees, extension to 30 
degrees, right lateral rotation to 40 degrees, and left 
lateral rotation to 45 degrees.  The examiner diagnosed 
lumbosacral strain.  X-rays revealed thinning of the L5-S1 
disc space.  

Based on these findings, the RO, in an October 2002 rating 
decision, increased the veteran's evaluation to 10 percent, 
effective from October 2001.  This evaluation has since 
remained in effect.

During his December 2004 VA orthopedic examination, the 
veteran reported occasional recurrent low back pain, with 
radiation into the left leg.  The examination revealed 
straight leg raising signs to be negative bilaterally, and 
sensation to pinprick and vibratory stimulation of the legs 
were normal.  Range of motion studies revealed flexion to 120 
degrees, extension to 30 degrees, bilateral lateral movement 
to 30 degrees, and bilateral rotatory movement to 70 degrees.  
The diagnosis was chronic lumbosacral strain, with minimal 
disability and no progression.  The examiner noted that the 
veteran had minimal low back discomfort, with back pain 
radiation into the left leg.  His ability to walk was normal, 
and no assistive devices were used.  The veteran was noted to 
report back pain with his job for an aerospace manufacturing 
company.  The examiner found no evidence of additional 
limitation with repetitive use or flare-ups, painful motion, 
spasm, weakness, tenderness, or incapacitation in the last 
twelve months.

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  

For the period through September 25, 2003, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003), a 10 percent evaluation 
was warranted for lumbosacral strain with characteristic pain 
on motion.  A 20 percent evaluation was in order for muscle 
spasm on extreme forward bending or loss of lateral spine 
motion, unilateral, in the standing position.  A 40 percent 
evaluation contemplated severe symptoms, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001), a 10 percent evaluation 
was warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation was in order for moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent 
evaluation contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation was in order for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.

For the period beginning on September 23, 2002, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation contemplates intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past twelve months.  A 40 percent evaluation is 
assigned in cases of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Under these revisions (Diagnostic Codes 5235-5242), a 10 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation may be assigned in cases of unfavorable 
ankylosis of the entire thoracolumbar spine.

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to evaluated separately.  
The code section for intervertebral disc syndrome is now 
5243.

In this case, the Board has reviewed the veteran's records 
and finds that the veteran's lumbar strain has been shown to 
be productive of relatively mild symptomatology.  Limitation 
of motion of the spine has been minimal, with flexion to at 
least 90 degrees, extension to 30 degrees, and no painful 
motion or functional loss due to pain.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  The 
veteran has not had any incapacitating episodes of 
intervertebral disc syndrome, spasm, ankylosis, or 
tenderness.  The overall disability picture is mild, and 
there is thus no basis for an evaluation in excess of 10 
percent under the old versions of Diagnostic Codes 5293 and 
5295, the current version of Diagnostic Code 5243, or the 
current formula for evaluating spine disorders (Diagnostic 
Codes 5235-5242).  There is also no evidence of a vertebral 
fracture (old Diagnostic Code 5285), ankylosis (old 
Diagnostic Codes 5286 and 5289), or moderate limitation of 
motion (20 percent under old Diagnostic Code 5292).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent for lumbar strain, and this claim must be denied.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

C.  Right wrist disorder

In a January 2000 rating decision, the RO granted service 
connection for a right wrist fracture in view of treatment 
for an avulsion fracture in February 1983, during service.  A 
zero percent evaluation was assigned, effective from October 
1999.

During his December 2001 VA orthopedic examination, the 
veteran reported occasional right wrist stiffness.  The 
examination revealed extension to 25 degrees, flexion to 45 
degrees, ulnar deviation to 30 degrees, and radial deviation 
to 20 degrees.  There was no redness of the joints.  The 
diagnosis was a healed fractured right wrist.  X-rays 
revealed a tiny calcification/ossification of the right 
wrist, with the appearance of the right ulnar styloid 
suggesting an old fracture.  

Based on the noted limitation of motion from the December 
2001 VA examination, the RO, in an October 2002 rating 
decision, increased the evaluation for the veteran's right 
wrist disorder to 10 percent, effective from October 2001.

The veteran underwent a further VA orthopedic examination in 
December 2004, during which he reported occasional right 
wrist stiffness and discomfort with cold and damp weather.  
The examination of the right wrist revealed plantar flexion 
to 45 degrees, dorsiflexion to 40 degrees, inversion to 35 
degrees, and eversion to 30 degrees.  Right hand grip 
strength and tendon reflexes were within normal limits.  
There was slight dorsal and ventral tenderness of the wrist 
about its lateral aspect.  In rendering an impression, the 
examiner noted minimal right wrist symptoms, with an 
essentially normal examination and no significant disability.  
The examiner further noted that the veteran's right wrist was 
not painful on motion, and there was no additional limitation 
during repetitive use or flare-ups.  Moreover, there was no 
evidence of painful motion, weakness, excessive fatigability, 
or incoordination.

The RO has evaluated the veteran's right wrist disorder at 
the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5215.  Under this section, a maximum 10 percent evaluation is 
warranted for wrist dorsiflexion of less than 15 degrees or 
palmar flexion limited in line with the forearm.  

In this case, the veteran's right wrist disorder has been 
shown to be productive of occasional discomfort and 
stiffness, slight limitation of motion, and slight 
tenderness.  There is, however, no evidence of painful motion 
or functional loss due to pain.  See DeLuca v. Brown, 8 Vet. 
App. at 204-07; 38 C.F.R. §§ 4.40, 4.45.  Moreover, the only 
schedular basis for a higher evaluation for the wrist is 
evidence of favorable wrist ankylosis at 20 to 30 degrees of 
dorsiflexion, under Diagnostic Code 5214.  There has been no 
such showing in this case, however; the veteran's VA 
examinations have been entirely negative for right wrist 
ankylosis.

Overall, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
a right wrist disorder, and this claim must be denied.  
Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.

D.  Right great toe disorder

In a January 2000 rating decision, the RO granted service 
connection for a right great toe disorder in view of in-
service x-rays showing degenerative changes with osteophyte 
formation at the first metatarsophalangeal joint.  A zero 
percent evaluation was assigned, effective from October 1999.

The veteran underwent a VA orthopedic examination in December 
2001, but this examination was negative for any right great 
toe findings.

During his December 2004 VA orthopedic examination, the 
veteran noted occasional pain in the right great toe with 
walking and foot pain at work.  Range of motion testing of 
the toes revealed extension to 20 degrees and flexion to 25 
degrees; this was noted to be normal.  There was no evidence 
of tenderness, heat, redness, or deformity.  The examiner 
diagnosed degenerative changes of the right great toe, with 
an essentially normal examination, minimal symptoms, and no 
disability.  The examiner, however, did note "intermittent 
discomfort with his toe" and foot pain with walking.  The 
examiner further indicated that the veteran's right great toe 
was not painful on motion, and there was no additional 
limitation during repetitive use or flare-ups.  Moreover, 
there was no evidence of painful motion, weakness, excessive 
fatigability, or incoordination.

The RO has evaluated the veteran's right great toe disorder 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5284.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5284, a minimum evaluation of 10 
percent is warranted for a moderate foot injury, while a 20 
percent evaluation is in order for a moderately severe foot 
injury.

In reviewing the facts of this case, the Board is cognizant 
that the veteran's December 2004 VA examination revealed 
minimal right great toe symptomatology.  Specifically, there 
was no evidence of painful motion or functional loss due to 
pain.  
See DeLuca v. Brown, 8 Vet. App. at 204-07; 38 C.F.R. 
§§ 4.40, 4.45.  The veteran's overall disability is less than 
moderate in degree, as would warrant a 10 percent evaluation 
under Diagnostic Code 5284.

That having been noted, the veteran has been diagnosed with 
degenerative changes of the right great toe, and the examiner 
in December 2004 did note pain and discomfort of the right 
foot and toe.  In this regard, the Board observes that, under 
38 C.F.R. § 4.59, it is the intention of the Schedule for 
Rating Disabilities to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
combination of the veteran's degenerative changes of the 
right great toe and his reported pain render it is at least 
as likely as not that this is the type of case for which a 10 
percent evaluation is contemplated under 38 C.F.R. § 4.59.  
See 38 U.S.C.A. § 5107(b).  As such, a 10 percent evaluation 
is warranted.  However, in the absence of evidence of claw 
foot (pes cavus) (Diagnostic Code 5278) or malunion or 
nonunion of tarsal or metatarsal bones (Diagnostic Code 
5283), there is no basis for consideration of an even higher 
evaluation.

Overall, the evidence supports a 10 percent evaluation, but 
not more, for the veteran's right great toe disorder.  To 
that extent, the appeal is granted.

E.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disorders have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations, and there is also 
no indication that these disorders have necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).



III.  Entitlement to service connection for bronchitis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In this case, a January 1978 service medical record contains 
a notation of bronchitis.  The veteran was subsequently seen 
for an upper respiratory infection in December 1978.  
However, a September 1979 examination report was negative for 
any respiratory abnormalities.  In March 1985, the veteran 
was seen for a chest cold and a productive cough and was 
assessed with early bronchitis versus an upper respiratory 
infection.  A subsequent record from the same month indicates 
that the veteran's bronchitis was resolving.  The veteran was 
subsequently treated for upper respiratory infections in  
January 1988 and February 1991.  

As bronchitis was noted in service, and pursuant to the 
Board's April 2004 remand, the veteran was afforded a VA 
respiratory diseases examination in December 2004.  During 
this examination, he reported "what he thinks is bronchitis 
periodically with a cough although he has none of that at the 
present time."  The examiner diagnosed allergic rhinitis but 
found no current evidence of bronchitis.  Additionally, the 
examiner, who reviewed the claims file, noted the veteran's 
in-service treatment for bronchitis but stated that 
"otherwise his record is negative in that regard."  The 
examiner further concluded that "[i]t is less likely than 
not that the patient has bronchitis that is a service-
connected problem."  Also, chest x-rays were within normal 
limits.

Based on the evidence above, the Board must conclude that the 
veteran does not have a current diagnosis of bronchitis.  The 
only evidence of record addressing the question of a current 
diagnosis is the December 2004 VA examination, and the 
examiner determined that bronchitis was not currently 
present.  The Board is aware that the veteran was treated for 
respiratory symptoms, including bronchitis, at several 
intervals during service.  However, the post-service evidence 
of record indicates that such in-service symptoms were acute 
and transitory in nature and resulted in no current and 
chronic disorder.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
multiple lay submissions.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for bronchitis, and 
this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.




ORDER

The claim of entitlement to an increased evaluation for 
lumbar strain, currently evaluated as 10 percent disabling, 
is denied.

The claim of entitlement to an increased evaluation for a 
right wrist disorder, currently evaluated as 10 percent 
disabling, is denied.

A 10 percent evaluation for the veteran's right great toe 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

The claim of entitlement to service connection for bronchitis 
is denied.  


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


